EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES THIRD QUARTER RESULTS MEDFORD, OREGONOctober 21, 2010: PremierWest Bancorp (NASDAQ:PRWT) announced results for the third quarter of 2010, as follows: For the three months ended September 30, 2010: Our total risk-based capital ratios for Bancorp and Bank improved to 11.98 percent and 12.14 percent, respectively. Net interest margin of 4.23 percent was unchanged from the quarter ended June 30, 2010, and had a 59 basis point improvement from the 3.64 percent recorded during the three months ended September 30, 2009. Loan loss reserve remained strong at $42.1 million or 4.07 percent of gross loans at September 30, 2010, compared to $43.9 million or 4.02 percent at June 30, 2010. Charge-offs, net of recoveries, were reduced to $3.4 million compared to $5.0 million in the preceding quarter. Non-performing loans were reduced by $14.6 million to $115.1 million or 11.11 percent of gross loans compared to $129.7 million or 11.88 percent of gross loans at June 30, 2010. Approximately 47 percent of the non-performing loan total at September 30, 2010 is current as to payment of principal and interest despite being on non-accrual status. Other real estate owned (OREO) and foreclosed assets increased $14.8 million to $29.9 million with sales for the quarter of $1.8 million at a net gain of $147 thousand. Provision for loan losses of $1.6 million was booked in the current quarter versus $2.4 million for the second quarter of 2010, and $10.3 million for the quarter ended September 30, 2009. Total deposits of $1.28 billion were down $35.9 million from June 30, 2010, with non-interest bearing demand deposits at 19 percent of total deposits. Liquidity of $119.0 million in cash and cash equivalents. Net loss applicable to common shareholders of $1.4 million compared to a net loss of $2.1 million for the second quarter ended June 30, 2010, and a net loss of $5.6 million for the quarter ended September 30, 2009. Loss per common share was reduced to $0.01 versus a loss of $0.02 per common share for the three months ended June 30, 2010, and loss per common share of $0.22 for the quarter ended September 30, 2009. For the nine months ended September 30, 2010: Net loss applicable to common shareholders declined to $6.8 million compared to a net loss of $38.1 million for the same period in 2009. Loss per common share declined to $0.09 versus a loss of $1.54 for the nine months ended September 30, 2009. Net interest margin improved to 4.30 percent compared to 4.10 percent for the same period last year. OREO and foreclosed assets increased $5.2 million from December 31, 2009, on OREO additions and improvements of $22.8 million partially offset by sales and impairment charges of $17.6 million with a year-to-date net gain on sales of $1.6 million. Net charge-offs decreased to $13.8 million compared to $47.0 million for the same period in 2009. Total deposits at period end of $1.28 billion were down $143.1 million from December 31, 2009. James M. Ford, PremierWests President & Chief Executive Officer, stated, We have continued to focus on improving the credit profile of our loan portfolio. During the most recently completed quarter, our Federal and State regulators completed our annual safety and soundness examination. We believe this examination corroborates our current assessment that, while we have significant work to do on reducing problem assets, we are mitigating risks inherent in our balance sheet and that our credit metrics are trending in the right direction. We have seen a decline in loan volumes during the currently completed quarter; but in view of the state of the economy, this was expected. I am pleased that our underlying financial vitality as measured by our net interest margin has remained relatively stable despite the decrease in loans and an increase in lower yielding investment portfolio securities and short-term cash investments. We will continue to focus on reducing our non-interest expense run rate and operating more efficiently to meet the realities of the current business environment. A significant portion of the increase in expenses in the past year is associated with managing the high volume of non-performing assets. In addition, the changing regulatory environment with the recently enacted Dodd-Frank Act will require that we review our business model and practices to both streamline our processes and take advantage of the opportunities that will come with the changes occurring in the banking industry. For the immediate future, however, our key objectives are to build on the strengthened credit culture and to reduce our non-performing assets to acceptable levels. When we achieve the latter of these goals, we expect to see the return to profitability that our shareholders rightfully expect. CREDIT QUALITY Non-performing assets were $145.0 million at September 30, 2010, up $218 thousand from the balance at June 30, 2010. Net OREO volumes increased from $15.1 million to $29.9 million during the quarter with an addition of almost $17.3 million in foreclosed property. Non-performing loans decreased from the $129.7 million recorded at June 30, 2010 to $115.1 million at the end of the third quarter. Our allowance for loan losses declined $1.8 million from June 30, 2010, with the reserve as a percentage of gross loans increasing to 4.07 percent at September 30, 2010, as compared to 4.02 percent at the end of the preceding quarter. Charge-offs, net of recoveries, for the quarter ending September 30, 2010, were $3.4 million, down $1.6 million from the preceding quarter. Bill Yarbenet, Executive Vice President and Chief Credit Officer, commented, My expectations as to the increase in OREO volume during the quarter were realized as a number of foreclosures were cleared that had been stalled in bankruptcy or other legal proceedings. I believe accelerated foreclosure activity will continue for at least the next several quarters. However, we are seeing indications that the pace of deterioration in performing loans in the portfolio is slowing. Non-accrual loans that are current with respect to principal and interest payments totaled $54.5 million, or 47 percent of total non-performing loans as of the end of the quarter; and the $23.4 million loan that was added to non-performing loans at the end of the second quarter has been restructured and, although still on nonaccrual status, is performing to the restructured terms. LOANS AND DEPOSITS Gross loans, net of deferred loan fees, as of September 30, 2010, were $1.03 billion, down $56.3 million or 5 percent from June 30, 2010. The decline in gross loans during the most recently completed quarter reflects $35.3 million in loan pay offs net of loan originations, $3.7 million in loan charge-offs and $17.3 million transferred to OREO. New loan generation is continuing in the current environment; however, the effect is being offset by borrower loan paydowns. Deposits at September 30, 2010 were $1.28 billion, decreasing $35.9 million or 3 percent from the June 30, 2010 total. Average non-interest bearing deposits totaled $250.5 million, 19 percent of total deposits, and was essentially unchanged compared to the prior quarter. Joe Danelson, Executive Vice President & Chief Banking Officer, stated, We are fortunate to have a strong base of deposits and significant unencumbered liquidity. This strong liquidity position has enabled us to reduce high-cost deposit relationships and non-strategic public deposit account balances. As a result of this strategy, we saw a deposit decline this quarter that was largely from these deposit categories. In the past two months we have launched a robust government guaranteed lending program as a complement to our consumer lending, Premier Business Banking and commercial lending programs that we believe will begin to show tangible results this year. Our optimism in this regard is due to our success in recruiting experienced small business lending talent that is providing momentum for this business sector. Danelson continued, Our personnel continue to maintain a strong customer service focus, which reflects our top-to-bottom commitment to doing everything possible to provide a positive banking experience at every customer contact point. We view this operating credo as the cornerstone of our People Doing Business with People approach to financial services. NET INTEREST INCOME Net interest income declined 8.1 percent for the quarter ended September 30, 2010 versus the quarter ended June 30, 2010, and net interest margin remained the same as the previous quarter at 4.23 percent. Interest reversals for the current quarter reduced our net interest margin by 5 basis points on a dollar total of $176 thousand in reversals. These figures compare to a 12 basis point impact from $426 thousand in interest reversals during the preceding quarter. Our yield on earning assets averaged 5.36 percent, up 32 basis points from the preceding quarter ended June 30, 2010. Our cost of interest bearing liabilities increased 29 basis points to 1.33 percent in the most recent quarter as a result of the absence of negative intangible CD premium amortization associated with the Grass Valley and Davis, California branch acquisitions. These changes resulted in an interest spread of 4.03 percent during the current quarter ended September 30, 2010, up 3 basis points from 4.00 percent recorded during the preceding quarter. Mike Fowler, Executive Vice President & Chief Financial Officer, stated, We continue to expect some pressure on net interest margin in the quarters ahead as interest rates appear likely to remain at historically low levels for some time to come. The weak loan demand that we see in the economy in conjunction with the interest rate environment is resulting in a shift from higher yielding loans to lower yielding investment portfolio securities. While we would ordinarily extend the maturities in our investment portfolio, we believe that prudent interest rate risk management dictates discipline in maintaining a somewhat shorter average portfolio life than what we would in more normal circumstances. NON-INTEREST INCOME During the third quarter of 2010, PremierWest had non-interest income of $2.7 million, an increase of $291 thousand or 12 percent from the preceding quarter. The increase was primarily a result of a slight improvement of $32 thousand in fees related to deposit accounts, a $60 thousand improvement in mortgage loan sales, and a $25 thousand decrease in other fee income. NON-INTEREST EXPENSE Non-interest expense for the quarter ending September 30, 2010 was $15.6 million, a decrease of $789 thousand or 5 percent when compared to the preceding quarter. The principal components of the quarter-to-quarter decline included: (Dollars in thousands) Reduced OREO losses (appraisal write downs, net losses on sales) 954 Reduced losses on sales of furniture and fixtures 396 Reduced occupancy expense 158 Reduced advertising expense 50 Increased staff expense (636 ) Increased legal and professional fees (142 ) Other 9 Total 789 The quarterly OREO loss related variation is expected to fluctuate from quarter to quarter based on appraisal and sales changes, while the loss on sales of furniture and fixtures from the second quarter branch closure program is expected to be a one-time event. The reduction in occupancy expense from the branch closures will be ongoing, while the reduction in problem loan expense will vary based on future problem loan activity as will legal and professional fees. The increase in staff expense is predominantly associated with a revision ($549 thousand increase) to the expense accrual rate for longstanding deferred compensation arrangements that are inversely related to the general interest rate environment. An additional element of the current quarter increase in staff expense ($55 thousand increase) is due to the low level of new loan volume and the resulting decline in deferred loan generation expense offsets. Finally, the balance of the increased staff expense ($32 thousand increase) is largely related to problem loan/OREO management staffing changes. CAPITAL PremierWest Bank met the quantitative thresholds to be considered Well-Capitalized under published regulatory standards for total risk-based capital and Tier 1 risk-based capital at September 30, 2010, with ratios of 12.14 percent and 10.86 percent, respectively. However, as we continue to be subject to the terms of the Consent Order with the FDIC, and we have not yet reached the 10.00 percent leverage ratio required, we are not considered Well-Capitalized for all regulatory ratios. Regulatory Regulatory September 30, June 30, September 30, Minimum to be Minimum to be 2010 2010 2009 Adequately Capitalized Well-Capitalized greater than or equal to greater than or equal to Total risk-based capital ratio 12.14 % 11.65 % 9.72 % 8.00 % 10.00 % Tier 1 risk-based capital ratio 10.86 % 10.37 % 8.44 % 4.00 % 6.00 % Leverage ratio 8.69 % 8.43 % 7.20 % 4.00 % 5.00 % James M. Ford stated, We are striving to meet all requirements stipulated in the consent order to which we are subject and are assessing all options available to the Company to achieve full compliance in as timely a manner as possible. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon, and operates primarily through its subsidiary, PremierWest Bank. PremierWest Bank offers expanded banking-related services through two subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. PremierWest Bank was created following the merger of the Bank of Southern Oregon and Douglas National Bank in May 2000. In April 2001, PremierWest Bancorp acquired Timberline Bancshares, Inc. and its wholly-owned subsidiary, Timberline Community Bank, with eight branch offices located in Siskiyou County in northern California. In January 2004, PremierWest acquired Mid Valley Bank with five branch offices located in the northern California counties of Shasta, Tehama and Butte. In January 2008, PremierWest acquired Stockmans Financial Group, and its wholly-owned subsidiary, Stockmans Bank, with five full service banking offices in the Sacramento, California area. During the last several years, PremierWest expanded into the Klamath Falls and Central Oregon communities of Bend and Redmond, and into Nevada, Yolo and Butte counties in California. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in PremierWests filings with the SEC, and risks that we are unable to increase capital levels as planned or effectively implement asset reduction and credit quality improvement strategies, unable to comply with regulatory agreements and the risk that market conditions deteriorate. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. We make forward-looking statements in this press release about future profitability of the Company, net interest margin, regulatory compliance, loan demand, interest rate changes, loan upgrades, loan migration, the prospects for earnings growth, deposit and loan growth, capital levels, the effective management of our credit quality, the collectability of identified non-performing loans, real estate market conditions and the adequacy of our Allowance for Loan Losses. PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) STATEMENT OF OPERATIONS AND LOSS PER COMMON SHARE DATA September 30, September 30, June 30, For the Three Months Ended Change % Change Change % Change Interest income $ 17,261 $ 19,155 $ (1,894 ) -9.9 % $ 17,657 $ (396 ) -2.2 % Interest expense 3,636 5,178 (1,542 ) -29.8 % 2,828 808 28.6 % Net interest income 13,625 13,977 (352 ) -2.5 % 14,829 (1,204 ) -8.1 % Loan loss provision 1,600 10,261 (8,661 ) -84.4 % 2,350 (750 ) -31.9 % Non-interest income 2,736 2,723 13 0.5 % 2,445 291 11.9 % Non-interest expense 15,562 14,695 867 5.9 % 16,351 (789 ) -4.8 % Pre-tax loss (801 ) (8,256 ) 7,455 90.3 % (1,427 ) 626 43.9 % Benefit for income taxes - (3,316 ) 3,316 100.0 % - - nm Net loss $ (801 ) $ (4,940 ) $ 4,139 83.8 % $ (1,427 ) $ 626 43.9 % Less preferred dividend and discount accretion 620 614 6 1.0 % 636 (16 ) -2.5 % Net loss applicable to common shareholders $ (1,421 ) $ (5,554 ) $ 4,133 74.4 % $ (2,063 ) $ 642 31.1 % Basic loss per common share (1) $ (0.01 ) $ (0.22 ) $ 0.21 95.5 % $ (0.02 ) $ 0.01 50.0 % Diluted loss per common share (1) $ (0.01 ) $ (0.22 ) $ 0.21 95.5 % $ (0.02 ) $ 0.01 50.0 % Average common shares outstandingbasic (1) 100,348,303 24,766,928 75,581,375 305.2 % 98,796,537 1,551,766 1.6 % Average common shares outstandingdiluted (1) 100,348,303 24,766,928 75,581,375 305.2 % 98,796,537 1,551,766 1.6 % September 30, September 30, For the Nine Months Ended Change % Change Interest income $ 53,096 $ 58,416 $ (5,320 ) -9.1 % Interest expense 9,815 15,765 (5,950 ) -37.7 % Net interest income 43,281 42,651 630 1.5 % Loan loss provision 10,050 71,351 (61,301 ) -85.9 % Non-interest income 7,898 8,102 (204 ) -2.5 % Non-interest expense 46,048 40,836 5,212 12.8 % Pre-tax loss (4,919 ) (61,434 ) 56,515 92.0 % Benefit for income taxes - (24,901 ) 24,901 100.0 % Net loss $ (4,919 ) $ (36,533 ) $ 31,614 86.5 % Less preferred dividend and discount accretion 1,867 1,555 312 20.1 % Net loss applicable to common shareholders $ (6,786 ) $ (38,088 ) $ 31,302 82.2 % Basic loss per common share (1) $ (0.09 ) $ (1.54 ) $ 1.45 94.2 % Diluted loss per common share (1) $ (0.09 ) $ (1.54 ) $ 1.45 94.2 % Average common shares outstandingbasic (1) 77,394,902 24,736,473 52,658,429 212.9 % Average common shares outstandingdiluted (1) 77,394,902 24,736,473 52,658,429 212.9 % (1) As of September 30, 2010, June 30, 2010, and September 30, 2009, 1,090,385 shares related to the U.S. Treasury Troubled Asset Relief Program (TARP) Capital Purchase Program were not included in the computation of diluted earnings per share as their inclusion would have been anti-dilutive. SELECTED FINANCIAL RATIOS (annualized) (unaudited) September 30, September 30, For the Three Months ended Change June 30, 2010 Change Yield on average gross loans (1) 5.96 % 6.01 % (0.05 ) 5.91 % 0.05 Yield on average investments (1) 2.36 % 1.18 % 1.18 1.78 % 0.58 Total yield on average earning assets (1) 5.36 % 4.98 % 0.38 5.04 % 0.32 Cost of average interest bearing deposits 1.27 % 1.53 % (0.26 ) 0.95 % 0.32 Cost of average borrowings 3.65 % 5.77 % (2.12 ) 4.06 % (0.41 ) Cost of average total deposits and borrowings 1.08 % 1.36 % (0.28 ) 0.85 % 0.23 Cost of average interest bearing liabilities 1.33 % 1.63 % (0.30 ) 1.04 % 0.29 Net interest spread 4.03 % 3.35 % 0.68 4.00 % 0.03 Net interest margin (1) 4.23 % 3.64 % 0.59 4.23 % 0.00 Net charge-offs to average gross loans (3) 0.32 % 0.75 % (0.43 ) 0.44 % (0.12 ) Allowance for loan losses to gross loans 4.07 % 3.50 % 0.57 4.02 % 0.05 Allowance for loan losses to non-performing loans 36.59 % 37.95 % (1.36 ) 33.86 % 2.73 Non-performing loans to gross loans 11.11 % 9.23 % 1.88 11.88 % (0.77 ) Non-performing assets to total assets 10.18 % 7.51 % 2.67 9.91 % 0.27 Return on average common equity -9.12 % -15.07 % 5.95 -13.59 % 4.47 Return on average assets -0.39 % -1.28 % 0.89 -0.55 % 0.16 Efficiency ratio (2) 95.12 % 87.99 % 7.13 94.66 % 0.46 September 30, September 30, For the Nine Months ended Change Yield on average gross loans (1) 5.96 % 6.15 % (0.19 ) Yield on average investments (1) 2.17 % 1.42 % 0.75 Total yield on average earning assets (1) 5.27 % 5.61 % (0.34 ) Cost of average interest bearing deposits 1.08 % 1.78 % (0.70 ) Cost of average borrowings 4.14 % 4.94 % (0.80 ) Cost of average total deposits and borrowings 0.95 % 1.55 % (0.60 ) Cost of average interest bearing liabilities 1.17 % 1.89 % (0.72 ) Net interest spread 4.10 % 3.72 % 0.38 Net interest margin (1) 4.30 % 4.10 % 0.20 Net charge-offs to average gross loans (3) 1.25 % 3.80 % (2.55 ) Allowance for loan losses to gross loans 4.07 % 3.50 % 0.57 Allowance for loan losses to non-performing loans 36.59 % 37.95 % (1.36 ) Non-performing loans to gross loans 11.11 % 9.23 % 1.88 Non-performing assets to total assets 10.18 % 7.51 % 2.67 Return on average common equity -17.14 % -30.68 % 13.54 Return on average assets -0.61 % -3.24 % 2.63 Efficiency ratio (2) 89.97 % 80.46 % 9.51 (1) Tax equivalent Non-interest expense divided by net interest income plus non-interest income Not annualized Reconciliation of Non-GAAP Measure: Tax Equivalent Net Interest Income September 30, September 30, For the Three Months ended June 30, 2010 Net interest income $ 13,625 $ 13,977 $ 14,829 Interest and fees on loans $ 16,027 $ 18,201 $ 16,365 Tax equivalent adjustment for municipal loan interest 47 49 47 Interest income on loans - tax equivalent 16,074 18,250 16,412 Investment interest income 1,234 954 1,292 Tax equivalent adjustment for municipal bond interest 33 21 34 Interest income on investment - tax equivalent 1,267 975 1,326 Tax equivalent net interest income $ 13,705 $ 14,047 $ 14,910 September 30, September 30, For the Nine Months ended Net interest income $ 43,281 $ 42,651 Interest and fees on loans $ 49,224 $ 56,771 Tax equivalent adjustment for municipal loan interest 141 137 Interest income on loans - tax equivalent 49,365 56,908 Investment interest income 3,872 1,645 Tax equivalent adjustment for municipal bond interest 101 59 Interest income on investment - tax equivalent 3,973 1,704 Tax equivalent net interest income $ 43,523 $ 42,847 PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) BALANCE SHEET September 30, September 30, June 30, Change % Change Change % Change Fed funds sold and investments $ 207,708 $ 329,098 $ (121,390 ) -36.9 % $ 281,745 $ (74,037 ) -26.3 % Gross loans, net of deferred fees 1,034,558 1,183,386 (148,828 ) -12.6 % 1,090,883 (56,325 ) -5.2 % Allowance for loan losses (42,120 ) (41,513 ) (607 ) 1.5 % (43,917 ) 1,797 -4.1 % Net loans 992,438 1,141,873 (149,435 ) -13.1 % 1,046,966 (54,528 ) -5.2 % Goodwill - 74,920 (74,920 ) -100.0 % - - nm Other assets 224,533 169,659 54,874 32.3 % 132,182 92,351 69.9 % Total assets $ 1,424,679 $ 1,715,550 $ (290,871 ) -17.0 % $ 1,460,893 $ (36,214 ) -2.5 % Non-interest-bearing deposits $ 247,016 $ 251,752 $ (4,736 ) -1.9 % $ 244,315 $ 2,701 1.1 % Interest-bearing deposits 1,030,609 1,238,826 (208,217 ) -16.8 % 1,069,186 (38,577 ) -3.6 % Total deposits 1,277,625 1,490,578 (212,953 ) -14.3 % 1,313,501 (35,876 ) -2.7 % Borrowings 30,951 30,958 (7 ) 0.0 % 30,953 (2 ) 0.0 % Other liabilities 16,401 12,931 3,470 26.8 % 15,279 1,122 7.3 % Stockholders' equity 99,702 181,083 (81,381 ) -44.9 % 101,160 (1,458 ) -1.4 % Total liabilities and stockholders' equity $ 1,424,679 $ 1,715,550 $ (290,871 ) -17.0 % $ 1,460,893 $ (36,214 ) -2.5 % Period end common shares outstanding 100,348,303 24,766,928 75,581,375 305.2 % 100,348,303 - 0.0 % Book value per common share (1) $ 0.60 $ 5.72 $ (5.12 ) -89.5 % $ 0.61 $ (0.01 ) -1.6 % Tangible book value per common share (2) $ 0.57 $ 2.54 $ (1.97 ) -77.6 % $ 0.58 $ (0.01 ) -1.7 % Non-performing assets: Loans on nonaccrual status $ 114,990 $ 106,792 $ 8,198 7.7 % $ 129,458 $ (14,468 ) -11.2 % 90-days past due and accruing 113 2,589 (2,476 ) -95.6 % 245 (132 ) -53.9 % Other real estate owned and foreclosed assets 29,902 19,533 10,369 53.1 % 15,084 14,818 98.2 % Total non-performing assets $ 145,005 $ 128,914 $ 16,091 12.5 % $ 144,787 $ 218 0.2 % Troubled debt restructures on accrual status $ 225 $ - $ 225 nm $ - $ 225 nm (1) Book value is calculated as the total common equity (less preferred stock and the discount on preferred stock) divided by the period ending number of common shares outstanding. (2) Tangible book value is calculated as the total common equity (less preferred stock and the discount on preferred stock) less goodwill and core deposit intangibles divided by the period ending number of common shares outstanding. QUARTERLY ACTIVITY September 30, September 30, June 30, Change % Change Change % Change Allowance for loan losses: Balance beginning of period $ 43,917 $ 40,300 $ 3,617 9.0 % $ 46,518 $ (2,601 ) -5.6 % Provision for loan losses 1,600 10,261 (8,661 ) -84.4 % 2,350 (750 ) -31.9 % Net (charge-offs) recoveries (3,397 ) (9,048 ) 5,651 62.5 % (4,951 ) 1,554 31.4 % Balance end of period $ 42,120 $ 41,513 $ 607 1.5 % $ 43,917 $ (1,797 ) -4.1 % Other real estate owned (OREO) and foreclosed assets, beginning of period $ 15,084 $ 14,588 $ 496 3.4 % $ 21,517 $ (6,433 ) -29.9 % Transfers from outstanding loans 17,259 6,403 10,856 169.5 % 2,733 14,526 531.5 % Improvements and other additions 95 119 (24 ) -20.2 % 75 20 26.7 % Sales (1,807 ) (1,506 ) (301 ) 20.0 % (6,692 ) 4,885 -73.0 % Impairment charges (729 ) (71 ) (658 ) 926.8 % (2,549 ) 1,820 -71.4 % Total OREO and foreclosed assets, end of period $ 29,902 $ 19,533 $ 10,369 53.1 % $ 15,084 $ 14,818 98.2 % QUARTERLY AVERAGES September 30, September 30, June 30, Change % Change Change % Change Average fed funds sold and investments $ 212,852 $ 326,996 $ (114,144 ) -34.9 % $ 298,640 $ (85,788 ) -28.7 % Average gross loans $ 1,070,369 $ 1,203,973 $ (133,604 ) -11.1 % $ 1,114,045 $ (43,676 ) -3.9 % Average mortgages held for sale $ 625 $ 711 $ (86 ) -12.1 % $ 509 $ 116 22.8 % Average total assets $ 1,449,421 $ 1,721,385 $ (271,964 ) -15.8 % $ 1,495,966 $ (46,545 ) -3.1 % Average non-interest-bearing deposits $ 250,473 $ 254,923 $ (4,450 ) -1.7 % $ 250,566 $ (93 ) 0.0 % Average interest-bearing deposits $ 1,049,939 $ 1,229,167 $ (179,228 ) -14.6 % $ 1,098,089 $ (48,150 ) -4.4 % Average total deposits $ 1,300,412 $ 1,484,090 $ (183,678 ) -12.4 % $ 1,348,655 $ (48,243 ) -3.6 % Average total borrowings $ 30,952 $ 30,959 $ (7 ) 0.0 % $ 30,953 $ (1 ) 0.0 % Average stockholders' equity $ 101,641 $ 185,604 $ (83,963 ) -45.2 % $ 100,585 $ 1,056 1.0 % Average common equity $ 61,833 $ 146,181 $ (84,348 ) -57.7 % $ 60,873 $ 960 1.6 % YEAR-TO-DATE ACTIVITY September 30, September 30, Change % Change Allowance for loan losses: Balance beginning of period $ 45,903 $ 17,157 $ 28,746 167.5 % Provision for loan losses 10,050 71,351 (61,301 ) -85.9 % Net (charge-offs) recoveries (13,833 ) (46,995 ) 33,162 70.6 % Balance end of period $ 42,120 $ 41,513 $ 607 1.5 % Other real estate owned (OREO) and foreclosed assets, beginning of period $ 24,748 $ 4,423 $ 20,325 459.5 % Transfers from outstanding loans 22,368 18,456 3,912 21.2 % Improvements and other additions 419 352 67 19.0 % Sales (13,809 ) (3,511 ) (10,298 ) 293.3 % Impairment charges (3,824 ) (187 ) (3,637 ) 1944.9 % Total OREO and foreclosed assets, end of period $ 29,902 $ 19,533 $ 10,369 53.1 % YEAR-TO-DATE AVERAGES September 30, September 30, Change % Change Average fed funds sold and investments $ 245,185 $ 160,399 $ 84,786 52.9 % Average gross loans $ 1,107,243 $ 1,236,626 $ (129,383 ) -10.5 % Average mortgages held for sale $ 613 $ 1,100 $ (487 ) -44.3 % Average total assets $ 1,484,693 $ 1,573,232 $ (88,539 ) -5.6 % Average non-interest-bearing deposits $ 251,550 $ 243,384 $ 8,166 3.4 % Average interest-bearing deposits $ 1,094,300 $ 1,079,453 $ 14,847 1.4 % Average total deposits $ 1,345,850 $ 1,322,838 $ 23,012 1.7 % Average total borrowings $ 30,953 $ 37,348 $ (6,395 ) -17.1 % Average stockholders' equity $ 92,658 $ 199,146 $ (106,488 ) -53.5 % Average common equity $ 52,946 $ 165,992 $ (113,046 ) -68.1 % LOANS BY CATEGORY (All amounts in 000's) (unaudited) 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 Agricultural/Farm $ 41,309 $ 38,984 $ 36,573 $ 43,418 $ 51,587 Commercial and Industrial 168,217 192,119 204,227 210,392 237,300 Commercial Real Estate - Owner Occupied 240,880 249,642 246,419 248,144 250,323 Commercial Real Estate - Non-Owner Occupied 471,426 496,539 510,585 526,238 522,517 Consumer/Other 112,726 113,599 120,410 119,935 121,659 Gross loans, net of deferred fees $ Commercial Real Estate Owner Occupied Commercial Term $ 232,437 $ 240,952 $ 238,675 $ 230,923 $ 225,760 Commercial Construction 5,047 5,343 4,597 12,103 19,070 Single Family Residential Construction Oregon 821 758 538 459 769 California 2,575 2,589 2,609 4,659 4,724 Total Owner Occupied $ Non-Owner Occupied Commercial Term $ 341,429 $ 326,882 $ 328,070 $ 332,318 $ 332,371 Commercial Construction 5,967 27,411 26,125 30,241 33,429 Single Family Residential Construction Oregon Pre-Sold - 172 95 - 221 Speculative 599 1,719 1,543 1,460 1,120 Builder Inventory 7,106 7,058 8,397 10,171 11,107 Total Oregon California Pre-Sold - 433 448 448 1,659 Speculative 269 1,982 1,986 2,433 2,607 Builder Inventory 9,976 8,872 9,013 8,593 12,394 Total California Commercial - Land Acquisition and Development 9,824 15,582 23,769 24,275 27,449 Commercial - Land Only 65,162 70,633 68,612 68,946 46,285 Residential - Land Acquisition and Development 31,094 35,795 42,527 47,353 53,875 Total Non-Owner Occupied $ NONPERFORMING ASSETS BY REGION AND TYPE (All amounts in 000's) (unaudited) Other Real Estate Owned and Foreclosed Assets By Geographic Region 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 Mid-Central Oregon $ 4,484 $ 5,264 $ 4,917 $ 6,143 $ 7,711 Southern Oregon 13,058 6,804 9,629 9,729 5,776 Northern California 5,475 1,346 5,219 4,682 1,223 Greater Sacramento 3,519 1,046 1,095 3,537 4,823 Other 3,366 624 657 657 - Total Other Real Estate Owned and Foreclosed Assets $ Non Performing Loans By Geographic Region 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 Mid-Central Oregon $ 21,673 $ 24,594 $ 24,971 $ 32,984 $ 28,716 Southern Oregon 54,293 62,097 39,950 26,369 29,412 Northern California 12,887 16,196 16,043 19,699 20,346 Greater Sacramento 26,250 26,816 23,407 24,865 30,907 Total Nonperforming Loans $ By Loan Type Agricultural/Farm $ 434 $ 297 $ 2,491 $ 682 $ 539 Commercial and Industrial 5,480 7,006 6,117 7,251 5,767 Commercial Real Estate - Owner Occupied Single Family Residential Construction CRE OO Oregon - CRE OO California 1,983 2,108 2,108 2,196 1,815 CRE Other 10,004 10,701 6,967 5,139 4,115 Commercial Real Estate - Non-Owner Occupied Oregon 22,846 23,480 25,079 20,202 16,866 California 6,465 3,037 1,074 1,837 3,140 Single Family Residential Construction CRE Oregon 6,690 9,388 8,951 10,739 13,800 CRE California 12,990 14,455 16,184 18,654 22,415 Com Commercial - Land Acquisition and Development 3,272 8,796 9,947 10,303 13,078 Com Commercial - Land Only 34,883 35,616 12,321 10,279 8,596 Re Residential - Land Acquisition and Development 4,596 4,987 6,281 6,624 8,365 Commercial Construction - Multiplex (5+) 313 313 - - 3,414 CRE
